Citation Nr: 0700403	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disorder, to include chronic osteomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to April 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and February 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which determined that no new and material evidence had 
been submitted to reopen the veteran's previously denied 
claim for service connection for a back disorder, to include 
chronic osteomyelitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An April 2002 notice letter sent by the RO failed to include 
the correct standard for the evidence needed to reopen a 
claim that was filed before August 29, 2001.  As such, it did 
not inform the appellant of the legal basis regarding the 
previous denial of his claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, the 
appellant should be notified of the reason for the denial of 
his claim to reopen, to include the correct standard for new 
and material evidence for claims filed before August 29, 
2001.  See 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if his claim was 
reopened and service connection was granted on appeal.  

Moreover, the Statement of the Case issued to the appellant 
must be complete enough to allow the appellant to present his 
or her argument before the Board and must contain a summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 19.29 (2006).  In the present appeal, the March 
2004 Statement of the Case did not include the applicable 
regulations pertaining to new and material evidence.  The 
Board notes that the veteran filed his claim to reopen in 
October 2000; however, the March 2004 Statement of the Case 
only notified him of the new and material evidence standard 
effective after August 29, 2001.

In this regard, the appellant has not been afforded the laws 
and regulations pertaining to reopening previously and 
finally denied claims in the March 2004 Statement of the 
Case.  To ensure due process, on remand, the RO should issue 
a Supplemental Statement of the Case that includes the laws 
and regulations pertaining to new and material evidence as it 
affect claims filed prior to August 29, 2001.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.156(a) (effective prior to August 29, 2001), 
19.29(b) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the appellant a corrective notice, that: 
(1) explains the information or evidence 
needed to reopen his previously denied 
claim for service connection for a back 
disability, to include osteomyelitis; VA 
must not only advise him of what 
constitutes new and material evidence 
needed to reopen a service connection 
claim, but must also inform the veteran 
of the bases upon which his prior claim 
was denied under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and (2) 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The RO should issue a Supplemental 
Statement of the Case with the 
appropriate laws and regulations 
regarding new and material evidence to 
reopen a previously denied claim 
effective from August 29, 2001, to 
include 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  This 
Supplemental Statement of the Case should 
also include any evidence added to the 
record since the March 2004 Statement of 
the Case.  The appellant and his 
representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


